                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 ARMANN JAMAL JOHNSON,

              Plaintiffs,

                    v.                      CAUSE NO. 3:19-CV-865-RLM-MGG

 MICHEAL BERGERSON, et al.,

              Defendants.

                              OPINION AND ORDER

      Armann Jamal Johnson, a prisoner without a lawyer, filed this lawsuit. He

listed two other plaintiffs on the complaint, but neither signed it. Because no

address was provided for either of them, it is impossible for the court to contact

them, so they will be dismissed without prejudice. Mr. Johnson will be sent two

extra copies of this order so he can give one to each of the purported co-plaintiffs.

If either would like to file a lawsuit, they can do so by obtaining a blank copy of

the Prisoner Complaint (INND Rev. 8/16) form from the jail law library.

      The court must review the merits of a prisoner complaint and dismiss it if

the action is frivolous or malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief against a defendant who is immune from

such relief. 28 U.S.C. § 1915A. “A document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).
      Mr. Johnson is suing two defendants based on events related to how bond

was set in his State criminal case. He sues Judge Michael Bergerson because he

did not set a reasonable bond. “A judge has absolute immunity for any judicial

actions unless the judge acted in absence of all jurisdiction.” Polzin v. Gage, 636

F.3d 834, 838 (7th Cir. 2011). “A judge will not be deprived of immunity because

the action he took was in error, was done maliciously, or was in excess of his

authority; rather, he will be subject to liability only when he has acted in the

clear absence of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 359 (1978).

Setting bond is within the jurisdiction of a State court judge. Judge Michael

Bergerson has immunity and the claim against him must be dismissed.

      Mr. Johnson also sues Deputy Prosecutor Elizabeth Boehn because she

argued to the State court that Mr. Johnson was a danger to the community. “[I]n

initiating a prosecution and in presenting the State’s case, the prosecutor is

immune from a civil suit for damages under § 1983.” Imbler v. Pachtman, 424

U.S. 409, 431 (1976). Absolute immunity shields prosecutors even if they act

maliciously, unreasonably, without probable cause, or even on the basis of false

testimony or evidence. Smith v. Power, 346 F.3d 740, 742 (7th Cir. 2003).

Arguing to the court about the factors to be considered in a bond decision is part

of presenting the State’s case. Deputy Prosecutor Elizabeth Boehn has immunity

and the claim against her must be dismissed.

      Though it is usually necessary to permit a plaintiff the opportunity to file

an amended complaint when a case is dismissed without a motion, see Luevano

v. Wal-Mart, 722F.3d 1014 (7th Cir. 2013), that is unnecessary where the



                                        2
amendment would be futile. Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th

Cir. 2009) (“[C]ourts have broad discretion to deny leave to amend where . . . the

amendment would be futile.”). Both of these defendants are immune from suit,

so amendment would be futile.

      For these reasons, the court:

      (1) DISMISSES Charles H. Scott and Ronald T. Means, Sr., WITHOUT

PREJUDICE;

      (2) DIRECTS the clerk to send Armann Jamal Johnson two extra copies of

this order so he may give them to Charles H. Scott and Ronald T. Means, Sr.;

      (3) DISMISSES this case pursuant to 28 U.S.C. § 1915A because the

defendants are immune.

      SO ORDERED on October 9, 2019


                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        3
